Globe Specialty Metals Closes Acquisition of Alden Resources, a Leading Global Provider of Specialty Metallurgical Coal for the Silicon Metal and Silicon-Based Alloy Industries, in a Transaction Valued at $73.2 Million NEW YORK, August 1, 2011 (GLOBE NEWSWIRE) Globe Specialty Metals, Inc. (Nasdaq:GSM) (the "Company" or "Globe") today announces the closing of the acquisition of Alden Resources, LLC and a related company (collectively, "Alden") that was announced on June 3, 2011.Alden is North America’s leading miner, processorand supplier of specialty metallurgical coal to the silicon and silicon-based alloy industries and also supplies thermal coal to the power industry. Key points are as follows: · Specialty metallurgical coal is a key ingredient in the production of silicon metal. Alden is a major supplier of this type of specialty metallurgical coal to Globe and other silicon producers. By acquiring Alden,Globe secures a stable, long-term and low-cost supply of this key raw material to support its continued growth worldwide while maintaining Alden's position as a leading supplier to other silicon and silicon-based alloy producers.Charcoal, where available, is a more costly alternative. · Alden has approximately 21 million tons of reserves of specialty metallurgical coal used predominately in the silicon and silicon-based alloy industries.Alden is currently operating six mines in Kentucky and Tennessee. · Currently Alden supplies approximately 600,000 tons of coal annually to the silicon and silicon-based alloy markets in North America and overseas with small quantities including byproducts sold to the thermal market. · Alden also owns and operates a coal preparation plant in eastern Kentucky that washes and prepares the coal. The plant is newly upgraded and capable of processing over 2.5 million tons of coal per year. · Globe financed the acquisition with $55.0 million of bank debt, at an interest rate of approximately 3.5%, and with $18.2 million of cash from GSM’s balance sheet.In addition, the seller could receive a contingent payment of up to $6.8 million based on future performance. · We will have a conference call tomorrow, August 2, 2011, at 9 a.m. Eastern Time to discuss the benefits, and our plans, for this acquisition.The dial-in number for the call is 877-293-5491. International callers should dial 914-495-8526. Please dial in at least five minutes prior to the call to register. The call may also be accessed via an audio webcast available on the GSM website at http://investor.glbsm.com. Click on the August 2, 2011 Conference Call link to access the call. "We are pleased to have been able to complete this important transaction on schedule,” said Alan Kestenbaum, Executive Chairman of Globe.He continued, “Alden is a key supplier of specialty metallurgical coal to Globe and other silicon producers and controls substantial reserves, much of which has yet to be exploited.Our decision to acquire this supplier was driven by numerous factors including our long-term growth plans, which are based on current and expected increased demand for silicon metal and silicon-based alloys globally." About Globe Specialty Metals Globe Specialty Metals, Inc. is among the world's largest producers of silicon metal and silicon-based specialty alloys, critical ingredients in a host of industrial and consumer products with growing markets. Customers include major silicone chemical, aluminum and steel manufacturers, auto companies and their suppliers, ductile iron foundries, manufacturers of photovoltaic solar cells and computer chips, and concrete producers. The Company is headquartered in New York City. For further information please visit our web site at www.glbsm.com. Forward-Looking Statements This release may contain ''forward-looking statements'' within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by words such as ''anticipates,'' ''intends,'' ''plans,'' ''seeks,'' ''believes,'' ''estimates,'' ''expects'' and similar references to future periods, or by the inclusion of forecasts or projections. Forward-looking statements are based on the current expectations and assumptions of Globe Specialty Metals, Inc. (the "Company") regarding its business, financial condition, the economy and other future conditions. Because forward-looking statements relate to the future, by their nature, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. The Company's actual results may differ materially from those contemplated by the forward-looking statements. The Company cautions you therefore that you should not rely on any of these forward-looking statements as statements of historical fact or as guarantees or assurances of future performance. Important factors that could cause actual results to differ materially from those in the forward-looking statements include regional, national or global political, economic, business, competitive, market and regulatory conditions including, among others, changes in metals prices; increases in the cost of raw materials or energy; competition in the metals and foundry industries; environmental and regulatory risks; ability to identify liabilities associated with acquired properties prior to their acquisition; ability to manage price and operational risks including industrial accidents and natural disasters; ability to manage foreign operations; changes in technology; and ability to acquire or renew permits and approvals. Any forward-looking statement made by the Company or management in this release speaks only as of the date on which it or they make it. Factors or events that could cause the Company's actual results to differ may emerge from time to time, and it is not possible for the Company to predict all of them. The Company undertakes no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, unless otherwise required to do so under the law or the rules of the NASDAQ Global Market. CONTACT: Globe Specialty Metals, Inc. Mal Appelbaum, 212-798-8123 Chief Financial Officer Email: mappelbaum@glbsm.com Or Jeff Bradley, 212-798-8122 Chief Executive Officer Email: jbradley@glbsm.com
